            Case 2:21-cv-03256-WB Document 5 Filed 08/19/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN MATTHEW FINNEGAN,                       :
     Plaintiff,                              :
                                             :
               V.                            :       CIVIL ACTION NO. 21-CV-3256
                                             :
PHILADELPHIA POLICE                          :
DEPARTMENT, et al.                           :
     Defendants.                             :

                                             ORDER

       AND NOW, this 19TH day of August, 2021, upon consideration of Plaintiff Sean

Matthew Finnegan’s Motion to Proceed In Forma Pauperis (ECF 1), and Complaint (ECF 2) it is

ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons set

forth in the accompanying Opinion.

       4.      Finnegan may file an amended complaint within thirty (30) days of the date of

this Order. Any amended complaint must identify all Defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Finnegan’s claims against each Defendant. The amended complaint shall be a

complete document that does not rely on the initial Complaint or other papers filed in this case to

state a claim. When drafting his amended complaint, Finnegan should be mindful of the reasons

for dismissing the claims in his initial Complaint. Upon the filing of an amended complaint, the

Clerk shall not make service until so ORDERED by the Court.

       5.      The Clerk of Court is DIRECTED to send Finnegan a blank copy of this
            Case 2:21-cv-03256-WB Document 5 Filed 08/19/21 Page 2 of 3




Court’s current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Finnegan may use this form to file his amended

complaint if he chooses to do so. 1

       6.      If Finnegan does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice so stating within thirty (30) days of the date

of this Order, at which time a final order will be issued dismissing the case. Any such notice

should be titled “Notice to Stand on Complaint,” and shall include the civil action number for

this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir. 2019) (“If the plaintiff does not desire

to amend, he may file an appropriate notice with the district court asserting his intent to stand on

the complaint, at which time an order to dismiss the action would be appropriate.” (quoting

Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re Westinghouse Sec. Litig.,

90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the district court did not abuse its discretion

when it dismissed with prejudice the otherwise viable claims . . . following plaintiffs’ decision

not to replead those claims” when the district court “expressly warned plaintiffs that failure to

replead the remaining claims . . . would result in the dismissal of those claims”).

       7.      If Finnegan fails to file any response to this Order, the Court will conclude that

Finnegan intends to stand on his Complaint and will issue a final order dismissing this case. 2 See


1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.
2
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
           Case 2:21-cv-03256-WB Document 5 Filed 08/19/21 Page 3 of 3




Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be

inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:

                                                             /S/ WENDY BEETLESTONE, J.


                                              WENDY BEETLESTONE, J.




plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
